


Exhibit 10(y)


[logoa01.jpg]


April 13, 2011
DAVID HOFFMANN


RE: Assignment to McD APMEA Franchising Pte. Ltd.


Dear Dave,


The purpose of this letter is to review and confirm your compensation and
benefits package and other terms and conditions for your assignment to McD APMEA
Franchising Pte. Ltd. (“MAF”). While on this assignment, you will remain
employed by your current employer, McDonald’s APMEA, LLC (“McD APMEA”) and will
remain on its payroll. The terms and conditions of your employment with McD
APMEA will remain in full force and effect, except to the extent they are
expressly modified by the terms of this letter. It is our mutual understanding
that the terms and conditions outlined in this letter will be in effect only for
the duration of this assignment.
 
Your assignment to MAF is subject, of course, to your obtaining, and maintaining
for the duration of the assignment, all necessary and appropriate medical
clearances, foreign government work/residence/entry documents or visa, and your
acceptance of the terms and conditions outlined in this letter. It is also
governed by such guidelines as are applied to employees of McD APMEA and its
subsidiaries working on international assignments, as more fully set forth in
the Global Assignee Policy. Such guidelines may be modified or amended, from
time to time, with or without prior notice to you, consistent with the United
States (“U.S.”) law.


Outlined below you will find the following:
•
Purpose of Your Assignment

•
Compensation and Benefits

•
Relocation Assistance

•
Other Terms



Purpose of Your Assignment


The primary purpose of your assignment to MAF is to temporarily fill a position.
The duration of the assignment is expected to be two or three years, commencing
May 1, 2011. This assignment may be extended by mutual agreement.


During your assignment, you will act as Vice President of Strategy & Insight for
APMEA for MAF. You will be based at the offices of MAF at at No. 1 Kim Seng
Promenade #08-01, Great World City East Tower, Singapore 237994 and you will
report to the President of APMEA. During your assignment, you shall


•
provide such services as are requested from time-to-time by MAF, acting only and
on behalf of MAF;





--------------------------------------------------------------------------------




•
perform such services and act in the capacity in which you are seconded with all
reasonable skill, judgment, care and diligence, in accordance with good industry
practices and international standards;

•
devote the whole of your time, attention and skill to the duties of your
assignment, and will not engage in activities or another work project for any
other person without the prior consent of MAF;

•
report to and act in accordance exclusively with the requests of MAF;

•
not negotiate or enter into any contracts in the name of McD APMEA or otherwise
take any action on behalf of McD APMEA, and you acknowledge that you are not
authorized to take any such action.



You agree to perform all services and duties hereunder in a manner consistent
with applicable law and the professional and public responsibilities of a
similarly situated individual employed by MAF. You agree and acknowledge that,
you shall comply with all of MAF’s written policies applicable to employees
working in Singapore.


You also acknowledge that during your assignment, you may be reasonably required
to act or serve as an officer, authorized signatory, nominee or in any other
official capacity on behalf of MAF, as may be required by MAF. Upon the
termination of your assignment to MAF, you undertake to resign all or any such
appointments.


Compensation and Benefits


Your compensation and benefits package is designed to provide you with a level
of compensation and benefits that is approximately comparable to your home
country of the U.S., which is also referred to as your “point of origin.”
McDonald’s uses a balance sheet approach to help ensure that your standard of
living in Singapore will be reasonably comparable to that you would have enjoyed
in U.S. We have taken into consideration information provided by an external
consultant regarding differences in costs that may reasonably be anticipated as
a result of living in Singapore.


A copy of your assignee compensation worksheet (balance sheet) is attached to
this letter.


Base Salary


Your current annual gross base salary is US$253,000. Your new salary reflecting
an off-cycle increase effective May 1, 2011 will be US$266,000. You will receive
annual salary and performance reviews based on McD APMEA’s guidelines. Your next
salary review will be on March 1, 2012.
 
Target Incentive Program (TIP)


You will be eligible to be considered for a TIP payment under McD APMEA’s
targeted incentive program at your target level (currently 50%). In the event
you are promoted while on assignment to a position with a different target
percentage, the percentages will be pro rated during the year in which the
promotion occurs. The team performance factor of TIP will be pro rated based on
the locations and business units to which you were assigned during the course of
the year. The TIP calculation will be based on the year-end business performance
of each applicable business unit. The timing of the TIP payment is governed by
the Global Assignee Policy.




--------------------------------------------------------------------------------




Long Term Incentives


McDonald’s Corporation has advised that during this assignment you will continue
to be eligible for long term incentives under McDonald’s Corporation’s LTI
program and that the amounts of LTI will be determined in consideration of the
guidelines for McD APMEA.


Retirement Plans


Subject to plan rules and eligibility, while on this assignment you will
continue to participate in the retirement plan(s) in which you participated
prior to this assignment as an employee of McD APMEA.


Cost of Living Differential


A tax-free cost of living (COL) differential is a differential paid to
compensate you for the higher costs of goods and services in Singapore as
compared to the U.S. The amount of COL is determined by an external consulting
firm and is adjusted up or down as warranted due to an index fluctuation of five
or more points.


Family Allowance


You will receive a family assistance allowance to compensate you for additional
family expenses. The amount of this tax-free allowance is US$5,000 annually for
your accompanying spouse and US$1,000 for each eligible dependent residing with
you in Singapore. Details concerning timing of payments, proration of the first
year allowance based on the starting date of the assignment, and other matters,
are governed by the Global Assignee Policy.


Home Leave Allowance


You are eligible to receive a home leave allowance for approximately the cost of
two round trips between Singapore, Singapore and Chicago, Illinois for you, your
spouse and eligible dependents. The allowance will be based on a round-trip
lowest available business airfare during peak season. While you are encouraged
to return home on your leave, you may choose other destinations. Details
concerning timing of payments, proration of first year allowance based on the
starting date of the assignment, and other matters, are governed by the Global
Assignee Policy.


Medical Coverage/Insurance


You will be provided with medical insurance coverage approximately equivalent to
that which you have had while working in the U.S. The selection of insurance
provider and determination of equivalence will be solely within McDonald’s
discretion. In the event that you are contributing to medical coverage/insurance
in the U.S., an equal amount will be deducted from your pay while on assignment.
This amount will be adjusted if the amount you would pay if you remained in U.S.
is adjusted for employees at your level.




--------------------------------------------------------------------------------




Holidays/Vacation


You will follow the public holidays schedule in effect in Singapore. You will
continue the same eligibility for vacation as in the U.S. Your work schedule
will be in accordance with the work schedule of MAF.


Sabbatical Entitlement


Your eligibility for sabbatical will be determined under McD APMEA policy. If
you intend to take your sabbatical during your assignment you must give at least
6 months advance notice and obtain permission from both McD APMEA and MAF prior
to taking the sabbatical.


Automobile


You will receive a company car based on Singapore’s company car policy. If you
are contributing to provision of a company car in U.S., an equal amount will be
deducted from your pay while on assignment. This amount will be adjusted if the
amount you would pay if you remained in U.S. is adjusted for employees at your
level.


Children’s Education


MAF will pay tuition, registration fees, and school-provided transportation
costs for elementary and secondary education for your accompanying dependent
children in the event that available public schools do not provide a comparable
education to your home country’s public school system. MAF will not pay for
expenses such as extra curricular activity fees, special lessons, music lessons,
lunch, or physical education clothing.


Tax Equalization


You will be eligible for tax equalization during your international assignment
in accordance with the Global Assignee Policy. The objectives of the tax
equalization program are:


•
to ensure the employee working outside of his/her home country does not either
materially gain or incur an additional tax burden as a result of the
international assignment; and

•
to provide tax assistance to the employee to ensure compliance with home and
host country tax laws.



Under tax equalization, you will pay approximately the same amount of income
taxes that you would have paid if you had remained working in the U.S. Since
your actual U.S. federal, Illinois state and Singapore income taxes may be more
or less than what you would have paid in the U.S., the following process will be
used to tax equalize you:
•
A hypothetical U.S. federal and state income tax will be withheld from your base
salary, TIP, and long term incentives. The hypothetical tax withheld is an
estimate and will be reconciled as described below. Actual U.S. social taxes
will continue to be withheld to the extent possible.





--------------------------------------------------------------------------------




•
Once your U.S. federal, state, and Singapore income tax returns have been
prepared, a calculation of your final U.S. federal and state hypothetical tax
will be made. This calculation will include your personal income such as
interest, dividends and sales of property, etc.

•
The computed U.S. federal and state hypothetical tax will be compared to the
U.S. federal and state hypothetical tax that was withheld throughout the year.
If the withholding was higher than the computed hypothetical tax, McDonald’s
will refund the difference to you within 30 days. Likewise if the hypothetical
tax withheld was less than the final hypothetical tax, you must pay the
difference to McDonald’s within 30 days.

•
McD APMEA and MAF will make payments of any actual U.S. federal, state, and
Singapore income and social taxes either by making the payments directly or by
reimbursing you.



McDonald's has retained the accounting firm of Deloitte Tax LLP to prepare your
U.S. federal, state, Singapore, and Japan income tax returns and to prepare the
hypothetical tax reconciliation calculations.


Club Membership


Subject to the written approval of the Corporate Vice President of Global Total
Compensation, you will be reimbursed for one club membership provided the
purpose and use of the club membership is exclusively for conducting Company
business. Reimbursement will be made in accordance with MAF’s expense policy.


Relocation Assistance


Please contact Maggie Borgh in Oak Brook to review Relocation Assistance
(630-623-6319, maggie.borgh@us.mcd.com).


Relocation Services


An external relocation company will provide you with assistance throughout your
relocation, including assistance with the following items:
•
Relocation Policy Consulting

•
Assignment Housing Search Assistance

•
Assignment Lease Negotiation

•
Payments of rent and deposits

•
Property Management - U.S.

•
Lease Termination - Japan

•
Shipping and Storing your goods

•
Temporary Living Accommodations

•
Settling in Services

•
Cross Cultural Training

•
Language Training

•
Relocation Reimbursements

•
Repatriation Assistance





--------------------------------------------------------------------------------




Property Management - U.S.


McDonald’s will provide you with reimbursement of reasonable and customary costs
for property management in the U.S. Any housing you decide to sell or maintain
in the U.S. during your assignment, including all associated expenses, is your
responsibility.


Assignment Housing


•
Your Monthly Rental Housing Budget is SGD$22,500.

•
Your Monthly Rental Furniture Budget is SGD$4,500.



Your combined monthly rental budget of SGD$ 27,000 includes housing rent,
furniture rental, and can also be used for parking fees. In addition to the
combined budget, basic utilities such as gas and electric will be reimbursed
through the MI Group. Any amounts over your total combined budget (stated above)
are your responsibility. All other housing costs such as telephone, internet,
cable TV, maids, lawn service and personal goods, and personal property and
liability insurances are also your responsibility. Your housing budget assumes
that all required maintenance costs are included under your lease agreement.


McDonald’s has the discretion to change the final housing budget to reflect
current market data at the time of your relocation.


Cross Cultural Training and Language Lessons


You and your accompanying spouse will be provided with cross-cultural training.
Dependent children relocating with you may be eligible as well. You and your
accompanying spouse are also eligible for language lessons. All arrangements for
cross-cultural training and language lessons should be made through the
relocation company the MI Group.


Relocation Allowances


▪
A Miscellaneous Moving Allowance equal to one month of your current annual gross
base salary is paid at the time of relocation to the assignment location and
again upon repatriation. The minimum payment is US$4,000 net with the maximum of
US $10,000 net. This allowance is intended to cover all miscellaneous and
incidental relocation expenses.

▪
You are also eligible for an Appliance Allowance reimbursement for large
appliance purchases necessary upon arrival to your assignment location, up to
the maximum of US$3,000 net.



Shipment and Storage of Goods


You are eligible for:
▪
One air shipment of 750 pounds/340 kilos

▪
One ocean shipment of 40ft/67m3 





--------------------------------------------------------------------------------




▪
Storage of remaining belongings in the U.S. (as necessary) for the duration of
your assignment but not to exceed five (5) years.

 
Covered services include packing, loading, transportation, transit insurance,
storage, unloading, unpacking and removal of empty boxes at destination.
Prohibited items are excluded.


Direct Family Move


McD APMEA will pay for travel expenses to your assignment location for you and
your accompanying family members. McD APMEA also will cover reasonable excess
baggage and meal costs for you and your family during the trip.


Temporary Living


If you are unable to secure housing that coincides with your arrival date, MAF
will provide temporary living accommodations for you, your spouse, and your
eligible dependants for up to a 60-day period.


Repatriation Relocation Assistance


Upon repatriation (returning to the U.S.), McD APMEA will support you with the
global assignee program that is in effect when you begin your relocation back to
the U.S.




Other Terms


Human Resource Policies


To the extent not altered in this assignment letter, McD APMEA’s benefits and
compensation guidelines and Global Assignee policies (including home leave, tax
equalization, and other benefits and compensation guidelines) will apply to you
and your family. Such guidelines and policies may be changed from time to time
by McDonald’s at it sole discretion, consistent with U.S. law.


Data Protection


Personal information related to you and your family in connection with your
employment and your assignment will need to be processed for purposes related
thereto, and such information may need to be sent to and from the U.S.,
Singapore, and Japan. The laws and regulations relating to the processing of
data in these countries may differ from those of your home country and from one
another. By signing below, you unequivocally agree on behalf of yourself (if
legal without consent form: and your family members) to all such transmittal and
processing of such data.


Extension of Assignment/Localization


The duration of your assignment to MAF may be extended based on business needs
and career plans by written mutual agreement. As outlined in the Global Assignee
Policy, you may be considered for localization to the payroll of MAF if you stay
in the same assignment location for over five years. In localization, the terms
and conditions of employment with MAF will be established for you with
consideration given to local practice and policy. The AOW HR Leader must approve
any extension of assignee status beyond five years in the same location.




--------------------------------------------------------------------------------




Governing Law


This assignment letter shall be governed by and construed in accordance with the
laws of the U.S. and the State of Illinois, without reference to principles of
conflicts of laws. To the extent that you are entitled to rights, benefits or
compensation under the laws of both the U.S. and the State of Illinois), you
agree that you will be entitled to such rights, benefits, or compensation that
are no greater than those provided to you under the terms of this letter
agreement, so that any advantages that may accrue to you under the laws of both
jurisdictions may not be combined. In the event of any dispute arising with
respect to this assignment letter, which cannot be amicably resolved, the courts
of the U.S. and the State of Illinois shall have sole and exclusive jurisdiction
over any and all such claims.


Termination While Overseas


Your assignment to MAF may be voluntarily ended by you or involuntarily by
either McD APMEA or MAF at will, with or without notice or reason, and without
payment of any indemnity therefore unless expressly required by the law
applicable to MAF. If your assignment ends for whatever reason and you continue
to be an employee of McD APMEA or a McDonald’s subsidiary or joint venture, you
will be provided or reimbursed for return airfare (coach/economy class unless
the flight is over 6 hours in length in which case business class airfare will
be used) for you, your spouse/domestic partner and your eligible dependents.
Within prescribed limits and in accordance with policy, your household goods
will be shipped to your point of origin or, if appropriate, to the place of your
next assignment, whether in or outside U.S.


If you voluntarily terminate your employment with McD APMEA while on assignment,
you are solely responsible for your own and your family’s relocation and
repatriation. If your employment with McD APMEA is involuntarily terminated
while you are on assignment, McD APMEA will provide or reimburse you for return
airfare (coach/economy class unless the flight is over 6 hours in length in
which case business class airfare will be used) for you, your spouse, and your
eligible dependents, and will provide for shipment of your household goods
within prescribed limits to your point of origin. This reimbursement and
shipment is contingent on your moving back to U.S. within 60 days of
termination.


You understand that this letter is not to be construed as a guarantee of
employment for any period of time. Your employment with McD APMEA shall continue
to be terminable at will.




--------------------------------------------------------------------------------




For more information on any of the matters in this letter, please go to the
Global Mobility section of the Global Human Resources website on accessmcd.


Summary


Please accept our congratulations and wishes for your success on your new
assignment. If you should have any questions, please contact Marisela Perez.


 
 
 
/s/ Shaun Ruming
 
January 12, 2011
Shaun Ruming
 
DATE
APMEA VP of Human Resources
 
 



 
 
 
/s/ Don Crosby
 
November 28, 2011
Don Crosby
 
DATE
Senior VP of Interantional & Corporate Human Resources







Please sign and return this letter to Marisela Perez.


I hereby agree and accept this assignment as outlined above. I understand that
nothing contained herein shall be considered to be a guarantee of employment for
the estimated duration of the assignment. I ACKNOWLEDGE THAT I HAVE RECEIVED,
READ AND UNDERSTAND MCDONALD’S GLOBAL ASSIGNEE AND TAX EQUALIZATION POLICIES.
 
 
 
/s/ David Hoffmann
 
November 1, 2011
David Hoffmann
 
DATE







CC:     Varsha Vig - Global Mobility
Kara McClain - Deloitte Tax LLP Chicago
Sunny Fong - HR APMEA    
Maggie Borgh - Corporate Relocation
Alan Tecktiel- Corporate HR


